Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-14 are pending. Claims 1-14 are rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-5, 8-11, and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ferre US 2020/0111272.

Regarding claim 1. Ferre teaches a vehicle comprising: 


a notification device that notifies a driver about an alarm; and (Ferre para 32; the microcontroller 21 generates the warning 42 (as noted above) when the estimated RUL is lower than a certain threshold. In both cases, the driver could be informed)

a controller that controls the notification device based on a setting as to whether the driver is to perform maintenance of the vehicle or not, (Ferre para 32; the microcontroller 21 generates the warning 42 (as noted above) when the estimated RUL is lower than a certain threshold [Para 51, threshold is set by the microcontroller; Fig.3 #128]. In both cases, the driver could be informed and take appropriate actions before the corresponding MOSFET reaches its corresponding [remaining useful life setting and threshold] RUL.) Also (para 23; the vehicle 14 may store a warning indication to provide to a user to have the vehicle 14 brought in for servicing [maintenance] upon a future visit to a service center. Alternatively, the vehicle 14 may generate the warning 42 to the user to request servicing (i.e., travel to a servicing center) within a predetermined time frame.)

wherein in a first setting in which the driver is to perform the maintenance, the controller controls the notification device to issue a notification of an alarm when a failure occurs in an on-vehicle device, the controller determines whether the failure in the on-vehicle device is a first failure significantly influencing traveling of the vehicle (Ferre para 20; The MOSFET based switches may have two failure modes. For example, the switch 22 may either be closed or in an open state. In general, a MOSFET that is in an open condition [less influencing] may not be deemed as a priority whereas a closed MOSFET may lead to a short circuit condition [significantly influencing, i.e. power energy supply see para 20 also].)

or a second failure less influencing traveling of the vehicle than the first failure, and (Ferre para 20; a MOSFET that is in an open condition [less influencing] may not be deemed as a priority)

in a second setting in which the driver is not to perform the maintenance, the controller controls the notification device not to issue a notification of an alarm about the second failure. (Ferre para 20, A power net switch 22 that remains closed may be an issue [significantly influencing, closed as relating to short i.e. generates an alarm].  Also in para 20, a MOSFET that is in an open condition [less significant] may not be deemed as a priority [open condition is set as a lower priority i.e. second setting, firs setting being high priority i.e. closed] whereas a closed MOSFET may lead to a short circuit condition., however this may be related to overstress of the device. Also para 23; perform analysis and to model the behavior of the various PDBs 16 and/or the power net switch 22 to evaluate baseline values (e.g., normal and expected values)). it is noted that if the baseline values are normal and expected; then no notifications, warnings or alarms are generated. See Fig.3 #124 No path; Yes path to 126 sets a flag i.e. generates alarm; Also see para 50. Also #130 No path no alarm and Yes path Abnormal state which generates alarm. 
	It is also noted that the second failure is “less influencing traveling” and “the driver in is not to perform the maintenance” the “device not to issue a notification of an alarm about the second failure” can also be rejected as   

Regarding claim 2, Ferre teaches all of the limitations of claim 1 and furtherer teaches, wherein, in the second setting, the controller controls the notification device to issue a notification of an alarm when the first failure occurs. (Ferre para 50, In operation 126, the microcontroller 21 sets a flag that a MOSFET for a particular PDB 16 has aged [short, i.e. ware on motor bushings causing short, motor armature insulation depletion, short, aged insulation short]. In this case, the vehicle 14 alerts the user that the affected MOSFET for a particular PDB 16 and/or for the power net switch 22 exhibits a fault.)

Regarding claim 3, Ferre teaches all of the limitations of claim 1 and furtherer teaches, further comprising an input device that is capable of setting whether the driver is to perform the maintenance or not. (Ferre para 23; When the warning 42 is set [waring sets a flag, i.e. engine light for old spark plugs so as to inform the driver to perform maintenance], the vehicle 14 may store a warning indication to provide to a user to have the vehicle 14 brought in for servicing upon a future visit to a service center. Alternatively, the vehicle 14 may generate the warning 42 to the user to request servicing (i.e., travel to a servicing center) within a predetermined time frame.)

Regarding claim 4, Ferre teaches all of the limitations of claim 1 and furtherer teaches, wherein the controller obtains the setting from outside the vehicle. (Ferre para 14; diagnostics may be mandatory for each function and each component of the vehicle. Furthermore, these ADVs include a telematics connection that enables the vehicle to access remote services [update, correct or edit settings by remote services] and further enables the use of applications that are executed outside of the vehicle) Also (Ferre para 30, the remote server 32 updates the degradation model ΔR.sub.on and transmits the updated values for ΔR.sub.on back to the vehicle)

Regarding claim 5, Ferre teaches all of the limitations of claim 1 and furtherer teaches, wherein the vehicle is capable of performing driverless driving, (Ferre para 14, advent of Automated Driven Vehicles (ADVs) or autonomous vehicles (AVs),)
and during the driverless driving, the controller selects the second setting as the setting. It is noted that the second setting do not generate an alarm as the failure is less significant see last limitation of claim 1. And therefore the second setting i.e. do not generate an alarm is the second setting regardless of the driver or driverless driving.

Regarding claim 8, Ferre teaches all of the limitations of claim 1 and furtherer teaches, further comprising a communication device that communicates with outside the vehicle, wherein the communication device transmits a notification to a person who performs the maintenance when the setting is the second setting and when the second failure occurs. (Ferre Para 25; the vehicle 14 may transmit the values for the PDBs 16 and/or the power net switch 22 via a hardwired connection to a diagnostic tool that is used by a technician [person outside the vehicle] to troubleshoot vehicle issues [failure].)  

Regarding claim 9, Ferre teaches all of the limitations of claim 1 and furtherer teaches, wherein the second failure includes a failure that deteriorates fuel efficiency while the vehicle is capable of traveling. (Ferre para 26; With the PDBs 16 and/or the power net switch 22, MOSFETs positioned therein play an instrumental role to the proper operation of the vehicle. The failure of any of the MOSFETS may lead to the vehicle 14 losing vehicle functionality. For example, consider high side MOSFETS that drive inductance loads (such as for an injector coil in a diesel engine system).) Diesel fuel injector coils failure results in deteriorated fuel efficiency.  Injector stuck open or close, not pulsing properly, too low or too high voltage, pule too long all case leaky injectors or injectors that do not inject at a proper time or rate leading to deteriorated fuel efficiency.  

Regarding claim 10, Ferre teaches all of the limitations of claim 1 and furtherer teaches, wherein the second failure includes a failure that deteriorates characteristics of the vehicle while the vehicle is capable of traveling. (Ferre para 26; With the PDBs 16 and/or the power net switch 22, MOSFETs positioned therein play an instrumental role to the proper operation of the vehicle. The failure of any of the MOSFETS may lead to the vehicle 14 losing vehicle functionality. For example, consider high side MOSFETS that drive inductance loads (such as for an injector coil in a diesel engine system).) injector failure deteriorates NV by causing noise vibration such as knocking, rough ideal, and backfiring.

Regarding claim 11, Ferre teaches all of the limitations of claim 1 and furtherer teaches, wherein the second failure includes a failure in an interlock system (Ferre para 16, The system 10 generally includes a plurality of power distribution boxes (PDBs) 16a-16d (or “16”), a first battery 18, a second battery 20, and a power net switch 22. Para 17, Thus, each PDB 16 may monitor and record different characteristics related to the activity of the controller or load 24 that is controlled by a particular PDB 16. Each PDB 16 may obtain a time series of values that represent a behavior for the specific load 24 that each PDB 16 controls.  Para 18, With ADVs, the power net switch 22 is generally provided for safety purposes. The power net switch 22 is configured to connect or disconnect a first power net 26 to and from a second power net 28. Para 19, With ADVs, it may be necessary to detect a failed operation of several subsystems.).

Regarding claim 13, Ferre teaches all of the limitations of claim 1 and furtherer teaches, wherein the second failure includes a failure showing a reduction in an insulation resistance in one of electrical systems of the vehicle. (Ferre Para 19; In general, the power net switch 22 between the two power nets (or the first power net 26 and the second power net 28) is used to equalize the power between the first battery 18 and the second battery 20 and to avoid failure propagation between first power net 26 and the second power net 28 in the case of a failure for either of the nets 26, 28 (e.g., a short circuit in one of the first power net 26 and the second power net 28).  Also Para 51, MOSFETs that are used within PDBs or battery switches, etc.) used to detect an abnormal value [failure insulation resistance i.e. short circuit].)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ferre as applied to claim above, and further in view of Valeri US 20180321678.

Regarding claim 6, Ferre teaches all of the limitations of claim 5 and Valeri furtherer teaches, wherein the controller further controls the notification device not to issue a notification of an alarm about the first failure when a vehicle occupant is not in the vehicle during the driverless driving. (Valeri para 57-59; the notification may include a skeumorph derived from familiar and conventional vehicle behavior, such as an engine revving sound in advance of an acceleration event [during driving]. In another exemplary embodiment, the notification may include a spoken description of the upcoming change in vehicle dynamics and the cause of the change. Occupants are thereby notified of anticipated changes in vehicle dynamics in advance of the change being executed.
Also Para 59; If the determination of operations 104 or 108 are negative, i.e. no change in vehicle dynamics is anticipated or no occupant is detected, then control proceeds directly to block 118. Thus, no notification may be provided if the vehicle is unoccupied or no change in vehicle dynamics is anticipated.) 
Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Ferre in view of Valeri such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of improving notification system for automotive vehicles.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ferre as applied to claim above, and further in view of Shouldice US 20200383580.

Regarding claim 7, Ferre teaches all of the limitations of claim 1 and Shouldice furtherer teaches, wherein the controller selects the second setting as the setting when the vehicle is used for car sharing. (Shouldice para 223; As a passenger in a “robo-taxi” or ride sharing vehicle, the processing device can include a relax and sleep program. And para 229; Processing devices of such vehicles can be configured to allow transient personalization of the vehicle with user-customizable parameters. This allows personalizing the user experience across many vehicles—whether it is in a car that is regularly re-owned, a car sharing service, or a ride sharing/public service vehicle. Such parameters can include a customized and personalized sleep/nap configuration [i.e. not to issue a notification of a less influencing type for sleep/nap]—which is particularly relevant where there is a separate human driver, or an autonomous vehicle.) 
Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Ferre in view of Shouldice such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of customizable [setting] parameters.
It is noted that the second setting is the last limitation of claim 1 “a second failure less influencing traveling of the vehicle than the first failure; notification device not to issue a notification of an alarm about the second failure”. The second failure does not generate an alarm as the failure is less influencing regardless of the driver, car sharing, or driverless driving.

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ferre as applied to claim above, and further in view of Ricci US 20140309913.

Regarding claim 12, Ferre teaches all of the limitations of claim 1 and Ricci furtherer teaches, further comprising: 

a motor mounted as a power source of the vehicle (Ricci para 685, engine); and 

a sensor that detects a temperature of the motor, wherein the second failure includes a failure in the sensor. (Ricci para 685 monitoring and/or controlling certain critical sensors [monitoring sensors] such as the power source controller and energy output sensor, engine temperature, oil pressure sensing, hydraulic pressure sensors, sensors for headlight and other) 
 	Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Ferre in view of Ricci such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of the critical system controller(s) to control, monitor, and/or operate critical systems.) 

Regarding claim 14, Ferre teaches all of the limitations of claim 1 and Ricci furtherer teaches, wherein the second failure includes a failure in an air-bag system. (Ricci para 685 monitoring, controlling, operating the safety equipment (e.g., airbag deployment control unit, collision sensor, ect.) and/or issuing alerts to a user and/or remote monitoring entity of potential problems with a vehicle operation.) 
Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Ferre in view of Ricci such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of the critical system controller(s) to control, monitor, and/or operate critical systems.) 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIHAR A KARWAN whose telephone number is (571)272-2747.  The examiner can normally be reached on M-F; 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on 571-270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIHAR A KARWAN/Examiner, Art Unit 3664                                                                                                                                                                                                        

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664